Citation Nr: 1501003	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  04-31 909A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Danville, Illinois


THE ISSUES

1.  Entitlement to payment or reimbursement for unauthorized medical services provided by Provena Covenant Medical Center (Provena) from November 26, 2003 to December 1, 2003.

2.  Entitlement to payment or reimbursement for unauthorized medical services provided by Kirby Medical Center (Kirby) from November 25, 2003 to November 26, 2003.

3.  Entitlement to payment or reimbursement for unauthorized medical services provided by Dr. N.P. from November 26, 2003 to December 1, 2003.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel


INTRODUCTION

The Veteran served on active duty from September 1962 to September 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2004 administrative decision of the Department of Veterans Affairs Medical Center (VAMC) in Danville, Illinois, which denied the claim for payment or reimbursement for unauthorized medical services provided by Provena.  A May 2004 administrative decision denied the claim for payment or reimbursement for unauthorized medical services provided by Kirby; a June 2004 administrative decision approved the claim for reimbursement of emergent services provided by Kirby but otherwise again denied the claim.  A June 2004 administrative decision denied the claim for payment or reimbursement for unauthorized medical services provided by Dr. N.P.

The issue on appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC) in Washington, D.C.


REMAND

In June 2009, the Board remanded the Veteran's claim of entitlement to payment or reimbursement for unauthorized medical services provided by Provena from November 26, 2003 to December 1, 2003 in order to provide him with a Travel Board hearing.  

By way of history, the Board notes that the Veteran was originally scheduled for a Travel Board hearing in May 2009, but an April 2009 letter informing the Veteran of his hearing was returned to VA as undeliverable.  The April 2009 letter was sent to an address in Monticello, Illinois.  

A January 2014 letter notifying the Veteran that he had been scheduled for a May 2014 hearing was returned to VA as undeliverable.  This January 2014 letter was sent to an address in Fairfield, Illinois.  While the Veteran did not appear for his scheduled May 2014 hearing, an internal VA memorandum indicates that the Veteran moved to Florida and did not receive notification of his hearing date.  The record does not indicate that a letter informing the Veteran of his hearing was sent to a Florida address.  On remand, additional attempts to verify the Veteran's correct address should be undertaken, and once the Veteran's address is verified, the Veteran should be scheduled to receive a Travel Board hearing, and he should be provided with notice of this hearing at his verified address.

When a claimant has filed a timely notice of disagreement and the RO has not issued a statement of the case, the issue must be remanded to the RO for the issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  In September 2004, the Veteran timely disagreed with the administrative decisions denying repayment to Kirby and Dr. N.P.  A statement of the case has not been issued as to these claims.  Therefore, the Board must remand the claims so that a statement of the case may be issued.

Accordingly, the case is REMANDED for the following actions:

1.  Verify the Veteran's current address.

2.  Issue a statement of the case on the issues of entitlement to payment or reimbursement for: a) unauthorized medical expenses provided by Kirby from November 25, 2003 to November 26, 2003, and b) unauthorized medical services provided by Dr. N.P. from November 26, 2003 to December 1, 2003.  Provide the Veteran with appropriate notice of his appellate rights, and allow an opportunity to perfect an appeal.  These matters should be returned to the Board only if an appeal is perfected.

3.  Then, schedule the Veteran for a hearing before a Veterans Law Judge at the RO nearest to the Veteran's verified address in the order that the request was received.


The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



